UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7387



JERRY EUGENE COLEMAN,

                                              Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-305-7)


Submitted:   December 16, 2004            Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Eugene Coleman, Appellant Pro Se. Josephine Frances Whalen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jerry Eugene Coleman seeks to appeal the district court’s

order denying relief without prejudice on his petition filed under

28 U.S.C. § 2254 (2000).              We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

July 15, 2004.     The notice of appeal was filed, at the earliest, on

August 20, 2004.       Because Coleman failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.        We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented     in   the

materials     before    the   court    and    argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 2 -